Citation Nr: 1721788	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for body fatigue, weakness and pain due to an undiagnosed illness. 

2.  Entitlement to service connection for respiratory disorder, to include due to an undiagnosed illness. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for traumatic brain injury. 

5.  Entitlement to service connection for psychiatric disorder, to include dementia and depression. 

6.  Entitlement to service connection for cardiovascular disease, to include status post myocardial infarction and congestive heart failure. 

7.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her son.


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Coast Guard from July 1965 to July 1968, January 1991 to September 1991 and May 1992 to September 1992.  He also served in the United States Coast Guard Reserve from December 1980 to September 1992 with periods of the Active Duty for Training (ACDUTRA).  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the September 2008 rating decision, the RO denied the Veteran's claims for service connection for eight medical conditions.  The Veteran appealed that decision, but during the pendency of his appeal, the Veteran passed away. 

Shortly thereafter, the appellant filed a request to be substituted as the appellant for purposes of processing the claim to completion.  In an October 2012 determination, the RO concluded that the appellant was the eligible surviving spouse for the purposed of processing the claim on appeal to completion.  The appellant has been substituted for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A. 

The appellant initiated a claim for entitlement to cause of death of the Veteran, but the RO denied her claim in the March 2011 rating decision.  The appellant appealed that decision. 

In November 2013, the appellant and her son testified before the undersigned Veterans Law Judge during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  The issues listed above were remanded in March 2014 in order to request any additional service treatment records, obtain treatment records from the VA medical facilities in Chattanooga, Tampa, Miami, Ashville and Atlanta dated from 1990 to 2004 and to obtain an audiogram completed at the Tampa VA medical facility in June 2005.  The requested development has been completed. 

The Board has reviewed the Veteran's physical claims file and the Veteran's Virtual VA electronic file to ensure a total review of the evidence.

The issues of service connection for body fatigue, weakness and pain due to an undiagnosed illness, bilateral hearing loss, psychiatric disorder, to include dementia and depression, cardiovascular disease, to include status post myocardial infarction and congestive heart failure and for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of his death, the Veteran did not have a current diagnosis of a traumatic brain injury which could be attributed to active service.

2.  The Veteran's respiratory symptoms have been attributed to a known clinical diagnosis of chronic obstructive pulmonary disease (COPD), which did not have its clinical onset in service and is not otherwise related to active duty, including as due to exposure to environmental hazards while serving in the Gulf War.


CONCLUSIONS OF LAW

1.  The criteria for service connection for traumatic brain injury have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for establishing service connection for undiagnosed illness of the respiratory system, to include as due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA) in relation to the issues of service connection a respiratory disorder, to include due to an undiagnosed illness and traumatic brain injury.  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2016). 

The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in October 2007, April 2008, March 2010 and October 2012.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, May 2004, July 2004, September 2005, and October 2010 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notices prior to the rating decisions on appeal.  Thus, there is no timing error. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.

The Veteran died in September 2009 prior to being afforded a VA medical examination. 

The Board concludes the appellant was provided the opportunity to meaningfully participate in the adjudication of the service connection claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues of service connection for traumatic brain injury and a respiratory disorder, to include due to an undiagnosed illness.  There has been no allegation otherwise made by the Veteran or the appellant in this regard.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303   (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(1)(i) (2016). See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317 (a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability", and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117 (g); 38 C.F.R. § 3.317 (b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.  

A review of the Veteran's service personnel records shows that he served in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, he is considered a Persian Gulf Veteran.  38 C.F.R. § 3.317 (a)(1)(i) (2016). See also 76 Fed. Reg. 81834 (Dec. 29, 2011).

Given the nature and circumstances of the Veteran's service to include service in Southwest Asia, the Board concludes his reports of exposure to smoke from oil fires, organic solvents, degreaser, fuels and water contaminated with bacteria while serving in Saudi Arabia to be credible. 

However, the Veteran's STRs are silent for complaints, findings, or treatment for generalized muscle or joint pain, fatigue or respiratory problems.  Prior to his Persian Gulf service, the Veteran's September 1990 STR show a report of high or low blood pressure, but the associated echocardiogram was deemed normal.  The Veteran also complained of leg cramps in September 1990, however, this was prior to his service in Southwest Asia.

In reviewing the evidence before it, the Board observes that the Veteran and his witnesses are competent to present their statements and observations statements concerning the Veteran's respiratory symptoms.  See Layno v Brown, 6 Vet. App. 465, 469-71 (1994).  But the record does not show, and neither the Veteran nor his witnesses argue, that they are medical professionals capable of diagnosing the Veteran's respiratory symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting a lay person's general competence to testify as to symptoms but not to provide medical diagnosis).  The medical evidence reflects that the Veteran is diagnosed with COPD.  COPD does not fall within the category of "undiagnosed illness" because COPD is a diagnosis with a known pathology and is not associated with the symptoms contemplated in 38 C.F.R. § 3.317 (a)(2).  Finally, COPD may not be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).  In any event, the medical evidence, and the Veteran reported, that the onset of the condition ultimately diagnosed as COPD was in 1995, three years after the Veteran's last period of ACDUTRA.

Accordingly, the preponderance of the evidence is against a finding that the diagnosed COPD is etiologically related to active service, and service connection for respiratory disorder, to include due to an undiagnosed illness is not appropriate.

Traumatic Brain Injury

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Based on a review of the evidence, the Board concludes that service connection for a traumatic brain injury is denied.  Post-service treatment records reveal that a traumatic brain injury has not been shown at any time since the claim for service connection.  The overall evidence of record weighs against a finding that the Veteran had a currently diagnosed traumatic brain injury. 

The Veteran's STRs show no record of the Veteran ever seeking treatment for anything related to a traumatic brain injury, or that any injury resulted in a traumatic brain injury.  There is no evidence showing a currently diagnosed traumatic brain injury nor has any medical professional ever indicated that the Veteran incurred a traumatic brain injury in service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131. See also Degmetich v. Brown, 104 F.3d 1328 at 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran had the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a traumatic brain injury at any time during the appeal period. 

Although lay persons are competent to provide opinions on some medical issues,  see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a traumatic brain injury falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's and appellant's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a traumatic brain injury in August 2007 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a traumatic brain injury.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a traumatic brain is denied.  See 38 U.S.C.A §5107 (West 2015).


ORDER

Entitlement to service connection for a traumatic brain injury is denied.

Entitlement to service connection for respiratory disorder, to include due to an undiagnosed illness is denied. 


REMAND

Regrettably, a remand is necessary for the remaining issues.  

The Board notes that VA is obligated to obtain a medical opinion when there is a reasonable possibility that such would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A.  Here, the record contains evidence which raises the reasonable possibility that a medical opinion would aid in substantiating the service connection claims for bilateral hearing loss, body fatigue, weakness and pain due to an undiagnosed illness, cardiovascular heart disease, to include status post myocardial infarction and congestive heart failure, psychiatric disorder, to include dementia and depression and cause of death.  Accordingly, the Board finds that VA medical opinions are required to evaluate those claims.

The record reflects that the Veteran served as a diesel mechanic and gunner during various periods of service.  In September 1990, it was noted in his STRs that the Veteran was experiencing high frequency hearing loss.  VA treatment records from June 2005 show that the Veteran continued to experience moderate-severe, mid-high frequency sensorineural hearing loss.  Therefore, a VA medical opinion is necessary to determine the etiology of the Veteran's hearing loss. 

In addition to hearing loss, the Veteran's September 1990 STRs show reports of high or low blood pressure and prescription blood pressure medication.  Although there is no diagnosis of a heart condition in service, including a normal echocardiogram reading in September 1990, the Veteran's October 2006 treatment record from the Atlanta VAMC show a history of ischemic cardiomyopathy with a and a myocardial infarction in 1991.  His September 2007 treatment records report that he underwent percutaneous transluminal coronary angioplasty in 1990.  Although the claims folder does not contain any evidence of a percutaneous transluminal coronary angioplasty procedure, the record contains evidence which raises the reasonable possibility that a medical opinion would aid in substantiating the service connection claim for cardiovascular disease, to include status post myocardial infarction and congestive heart failure.

In addition, during her November 2013 hearing the appellant has raised the issue that she believed the Veteran's claimed psychiatric disorder, to include dementia and depression and cause of death was caused by his myocardial infarction.  Should it be determined that the Veteran's claimed cardiovascular disease was caused by his active duty service, it is also necessary to obtain a medical opinion as to whether the Veteran's claimed psychiatric disorder, to include dementia and depression and cause of death was secondary to his claimed cardiovascular disease, to include status post myocardial infarction and congestive heart failure.

It will also be necessary to obtain a VA medical opinion to determine whether the Veteran's active duty service contributed to his death, which his death certificate reports was caused by congestive heart failure. 

Lastly, the Veteran's September 2007 VA treatment records show that the Veteran reported a 15 year history of tiredness, sleepiness, dizziness, pain all over the body including bilateral shoulder blades and cramps in the legs and fingers.  The physician elaborated that the Veteran had been in Saudi Arabia during the first Gulf War and had been checked out with negative findings.  The Board accepts the Veteran's complaints as competent and credible; however, as the record stands, the Board is unable to ascertain whether the Veteran meets the requirements for service connection under 38 C.F.R. § 3.317 based on Gulf War service.  Therefore, remand for VA medical opinions is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant to request any outstanding evidence, including private medical records, which may contain information relating to the Veteran's claimed myocardial infarction and percutaneous transluminal coronary angioplasty procedure.

2.  Once the requested development has been completed, and the appellant has been provided a reasonable opportunity to respond, the AOJ should obtain a VA Gulf War Illness opinion from a medical professional to ascertain whether it is as likely as not (50 percent or greater probability) that the Veteran's complaints of tiredness, sleepiness, dizziness, pain all over the body including bilateral shoulder blades and cramps in the legs and fingers are due to a "qualifying chronic disability" that became manifest during service on active duty in the Southwest Asia theater of operations during the Persian Gulf War.

Specifically, the medical professional should:

Opine on whether there are objective indications of any tiredness, sleepiness, dizziness, pain all over the body including bilateral shoulder blades and cramps in the legs and fingers due to (a) an undiagnosed illness, or (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, or (c) a diagnosable chronic multisymptom illness with a partially explained etiology, or (d) a disease with a clear and specific etiology.  The electronic claims files should be reviewed by the medical professional.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the medical professional should so indicate and discuss why an opinion is not possible.

3.  Send the claims file to a medical professional with the appropriate knowledge and expertise to render an etiology opinion as to the claim for service connection for cardiovascular disease, to include status post myocardial infarction and congestive heart failure.  The claims folder and a copy of this Remand must be made available to the medical professional who should indicate in the opinion that (s)he has reviewed the folder prior to providing the requested opinions.  

Based on a review of the record, the examiner should:

(a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cardiovascular disease, to include status post myocardial infarction and congestive heart failure is causally or etiologically related to the Veteran's period of active service.

(b)  Determine if the Veteran had a diagnosis of a psychiatric disorder, to include dementia and depression (or had such a disability at any time prior to his death).  If a diagnosis is not made, the opinion author should reconcile his/her findings with any contrary medical evidence of record.  

If a diagnosis of a psychiatric disorder, to include dementia and depression is made:

The medical professional should determine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the psychiatric disorder, to include dementia and depression was incurred during active service, is related to active service, was caused by a service-connected disability, OR was aggravated by a service-connected disability beyond the normal progress of the disorder. 

If the medical professional is unable to provide any required opinion, he or she should explain why.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the medical professional should identify the additional information that is needed.

A complete rationale for any opinion expressed should be provided in a legible report.  In that report, the medical professional should reconcile any contrary medical evidence of record.  The medical professional should also directly address the Veteran's and appellant's lay assertions. 

The medical professional is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation."  More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  Send the claims file to a medical professional with the appropriate knowledge and expertise to render an etiology opinion as to the claim for service connection for bilateral hearing loss.

The medical professional must express an opinion addressing the following:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability was related to his active military service, to include his in-service noise exposure?

The examiner must consider the Veteran's and appellant's lay statements regarding the incurrence of his bilateral hearing loss disability, in addition to considering the appellant's lay statements regarding the continuity of symptomatology. 

The medical professional is also reminded that, even though a hearing disability may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disability by showing he or she had a current hearing disability at the time of his or her death and by submitting evidence that his or her hearing disability was related to his or her active service. 

The medical professional must include in the examination report the rationale for any opinion expressed.  However, if the medical professional cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Contact a suitably qualified medical professional for a VA medical opinion.  A complete copy of the claims folder must be available for review. 

The medical professional should specifically review the service treatment records and reports and VA records discussed above. 

The medical professional is asked to opine as to whether a service related disability or any other incident of active service, including cardiovascular heart disease, to include status post myocardial infarction and congestive heart failure was a principal or contributory cause of the Veteran's death. 

The medical professional is advised that a contributory cause of death is one not related to the principal cause, but one that contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection. 

A detailed rationale must accompany the opinion.  If the medical professional determines that he/she cannot provide an opinion without resorting to speculation, the medical professional should explain the inability to provide an opinion, identifying precisely what facts could not be determined. 

6.  After the above actions have been completed, readjudicate the Veteran's claims. If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


